Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 12-14, filed 06/01/2022, with respect to the 35 U.S.C. 103 rejection of Claims 1-16 and 18 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-16 and 18 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art is Turner (US6455316). Turner teaches method and device for controlling and monitoring multiple reactions. Turner teaches the limitations “A method for automating process development in a bioprocessing environment, the method comprising: executing a first experiment run according to a set of parameters, the set of parameters including one or more parameters indicated to have an impact on the performance of the first experiment run; retrieving a first real-time set of data of the first experiment run while the first experiment run is being executed; retrieving a second real-time set of data of a second experiment run being executed in parallel to the first experiment run, analyzing the retrieved first real-time set of data and the second real-time set of data to determine an adjusted set of parameters; and, the set of parameters upon which the first experiment run is being executed during execution of the first experiment run such that the first experiment run continues to be executed according to the modified set of parameters; and allowing the second experiment run to continue without modified parameters.” Secondary prior art Yoshikawa (US20180190386) teaches limitations “the analyzing comprising determining that the second experiment run is performing better than the first experiment run; the modifying including modifying the one or more parameters indicated to have an impact on the performance of the first experiment run.” The combination of Turner and Yoshikawa is silent with regards to the limitation “modifying, based on the analysis, the set of parameters upon which the first experiment run is being executed during execution of the first experiment run such that the first experiment run continues to be executed according to the modified set of parameters” and there is no evidence which suggests that one of ordinary skill in the art would modify Turner in view of Yoshikawa to do modify the parameters of one reaction based on the analysis of another reaction while the process is occurring. This is an improvement to the automation of processing in a bioprocessing system by maximizing the use of the materials used and results achieved. By modifying the parameters of one experiment by that of a second parallel experiment that is performing better, this allows for a reduction in the loss of scarce materials.  Independent Claim 9 contains the same limitations as detailed in Claim 1 with the primary difference being that Claim 9 is the system for automating process developing while Claim 1 is the method for automating process development.  Independent Claim 18 contains the same limitations as Claim 1 with the primary difference being Claim 18 is a non-transitory computer-readable medium storing a program to operate the process for automating process development. Claims 1-16 and 18 are distinguishable over the prior art and therefore are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863